Title: From Thomas Jefferson to Albert Gallatin, 8 August 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello Aug. 8. 04.
               
               I inclose you the application of Saml. Lewis to be the successor of De Kraft, which he has erroneously addressed to me. I believe you know him & his talents. they are certainly considerable as a draughtsman. I remember that on a former enquiry, I found there had been some allegations against him, which lessened his estimation. but probably you know more of this than I do. I expect your opinion as to M.D. for A.G. US. and yet, in the event of Pinckney’s acceptance of the place of judge of the Orleans district (in which case W. must be appointed) I shall be much at a loss for an Atty. for that district on transferring D. to the office here. but this is so important as to be entitled to be first served. I still delay the succession to Bowen for information. Chisman, Collector of Hampton is dead, and a mr Armstead is recommended for the place. I have this day written to W. C. Nicholas to enquire who would be the best successor. perhaps indeed his personal acquaintance there may enable him to recommend. I shall hold back the commission however till I hear from you. Affectionate salutations & great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            